On the Way to Brooklyn, LLC v Korn (2019 NY Slip Op 08358)





On the Way to Brooklyn, LLC v Korn


2019 NY Slip Op 08358


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Manzanet-Daniels, J.P., Tom, Kapnick, Gesmer, Singh, JJ.


153111/15 -155728/16 10362 152021/17 10361 10360

[*1] On the Way to Brooklyn, LLC, et al., Plaintiffs-Appellants,
vCharles Korn, et al., Defendants-Respondents, Home of the Sages of Israel, Defendant. 
Louis Atlas, et al., Proposed Intervenors-Plaintiffs.
On the Way to Brooklyn, LLC, Plaintiff-Appellant,
vThe Home of the Sages of Israel, Inc., Defendant. 
In re The Home of the Sages of Israel, Inc., Petitioner-Appellant. 
On the Way to Brooklyn, LLC, et al., Intervenors-Appellants, Louis Atlas, et al., Intervenors-Respondents.


Emery Celli Brinckerhoff & Abady LLP, New York (Andrew G. Celli, Jr. of counsel), for On the Way to Brooklyn, LLC and Peter Fine, appellants.
Harris Beach PLLC, Albany (Victoria A. Grafeo of counsel), for Home of the Sages of Israel, Inc., appellant.
Jaroslawicz & Jaros PLLC, New York (David Jaroslawicz of counsel), for Charles Korn, Nathan Berkowitz, Aron From, Azriel Siff, Moses Wachsman, Dov Tropper, Aron Koplowitz, Baruch Zalmen Lichenstein, Irwin Benjamin, and Bernard Wachsman, respondents.
Abrams Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, Lake Success (Matthew Didora of counsel), for 2016 Board of Trustees of Home of The Sages of Israel, Inc., respondent.

Order, Supreme Court, New York County (Erika M. Edwards, J.), entered October 17, [*2]2017 which, inter alia, dismissed with prejudice the petition for approval of the sale of property to intervenor On the Way to Brooklyn, LLC, unanimously affirmed, without costs. Order, same court and Justice, entered October 18, 2017, which granted defendant The Home of the Sages of Israel, Inc.'s motion to dismiss On the Way to Brooklyn, LLC's complaint, unanimously affirmed, without costs. Order, same court and Justice, entered October 18, 2017, which, inter alia, dismissed On the Way to Brooklyn, LLC and Peter Fine's complaint as moot, unanimously affirmed, without costs.
In a well-reasoned decision, the court properly denied approval of the sale of petitioner's property to intervenors On the Way to Brooklyn, LLC and Peter Fine. The court properly rejected appellants' contentions that petitioner had amended its bylaws and ceased operating a house of worship prior to the proposed sale and that petitioner's board of directors, elected by individuals from petitioner's community of interest in 2012, had sole authority to act on petitioner's behalf and to approve the sale.
We have considered appellants' remaining contentions and find that they are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 19, 2019
DEPUTY CLERK